Citation Nr: 0427195	
Decision Date: 09/30/04    Archive Date: 10/06/04

DOCKET NO.  04-21 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for varicose veins of 
the right leg, currently evaluated as 40 percent disabling.

2.  Entitlement to an increased rating for varicose veins of 
the left leg, currently evaluated as 40 percent disabling.



REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The veteran was inducted into the US Naval Reserve in 
February 1942, and served on active duty from June 1943 to 
November 1944.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York, which 
denied ratings in excess of 40 percent for varicose veins of 
the right and left legs.  The veteran duly appealed the RO's 
decision, and in September 2004, he testified at a Board 
hearing in Washington, DC.

In September 2004, pursuant to 38 U.S.C.A. § 7101(a)(2) and 
38 C.F.R. § 20.900(c), the Board granted the veteran's motion 
to advance his case on the docket due to advanced age.  



FINDING OF FACT

The veteran's service-connected varicose veins of the right 
and left legs is manifested by symptoms which include pain, 
extensive varicosities, persistent edema, stasis dermatitis, 
and periods of ulceration.




CONCLUSION OF LAW

1.  Affording the veteran the benefit of the doubt, the 
criteria for a 60 percent rating for varicose veins of the 
right leg have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7120 (2003).

2.  Affording the veteran the benefit of the doubt, the 
criteria for a 60 percent rating for varicose veins of the 
left leg have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7120 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In a February 2003 letter 
issued prior to the rating decision on appeal, the RO 
notified the veteran of the information and evidence needed 
to substantiate and complete his claim, and of what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  This letter also 
generally advised the veteran to submit or identify any 
additional evidence he felt would support his claim.  
Pelegrini v. Principi (Pelegrini II), 17 Vet. App. 412 
(2004).

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
In this case, the veteran's service medical records are on 
file and the RO has duly requested all post-service VA and 
private medical records identified by the veteran.  38 
U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) 
(2003).  After a review of the record in this case, the Board 
finds no indication of any available, pertinent, outstanding 
private medical evidence specifically identified by the 
veteran, nor is there any indication that outstanding Federal 
department or agency records exist that should be requested 
in connection with this case.  38 U.S.C.A. § 5103A(b), (c)(3) 
(West 2002); 38 C.F.R. § 3.159(c)(1), (2) (2003).  

The record also shows that the veteran has been afforded a VA 
medical examination in connection with his claim.  The Board 
finds that an additional medical examination is not 
necessary; rather, it is appropriate to proceed with 
consideration of the veteran's appeal based on the evidence 
of record.  See 38 C.F.R. § 3.159(c)(4).  It is noted that in 
September 2004 written arguments, the veteran's 
representative requested a remand of this matter for the 
purposes of affording the veteran another VA medical 
examination to determine whether he met the criteria for a 60 
percent rating under Diagnostic Code 7120.  Given the 
favorable action taken below, however, the Board finds that 
no further assistance in developing the facts pertinent to 
this claim is required at this time.

For the reasons set forth above, the Board concludes that VA 
has fulfilled its VCAA duties to assist and notify the 
veteran.  Thus, the Board finds that no additional action is 
necessary.  

I.  Factual Background

The veteran's service medical records show that he was 
treated for varicose veins in October and November 1944.  At 
his November 1944 service separation medical examination, 
thrombosis, saphenous veins in both legs, was noted.

In January 1945, the veteran submitted an application for VA 
compensation benefits, including service connection for 
varicose veins.  In connection with his claim, he underwent 
VA medical examination in May 1945.  The diagnoses included 
varicose veins, bilaterally.  

In a May 1945 rating decision, the RO granted service 
connection for bilateral varicose veins and assigned a 30 
percent rating, effective December 1, 1944.  The 30 percent 
rating remained in effect for approximately thirty-eight 
years thereafter; thus, it is protected from reduction.  38 
C.F.R. 3.951(b) (2003).

In April 1983, the veteran filed a claim for an increased 
rating, stating that his bilateral varicose veins disability 
had increased in severity.  In connection with his claim, he 
was afforded a VA medical examination in May 1983.  At the 
examination, the veteran complained of recurrent difficulties 
with both lower extremities, including pain, swelling and 
episodes of phlebitis.  The diagnosis was moderately severe 
varicose veins involving both lower extremities.  

In a June 1983 rating decision, pursuant to Diagnostic Code 
7120, the RO increased the rating for the veteran's bilateral 
varicose veins to 50 percent, effective December 29, 1982.  

In January 1998, the veteran again submitted a claim for an 
increased rating for his bilateral varicose veins disability.  
In connection with his claim, he was afforded a VA medical 
examination in November 1998, at which he reported chronic 
phlebitis, edema, and diminished circulation.  Examination 
revealed severe stasis pigmentation of the feet and ankles 
with eczema.  There were no areas of ulceration.  The 
assessment was bilateral varicose veins.  

In a December 1998 rating decision, pursuant to the amended 
version of Diagnostic Code 7120, the RO assigned separate 40 
percent ratings for varicose veins of the right and left 
legs, effective January 12, 1998.  

In February 2003, the veteran filed his most recent claim for 
an increased rating for his varicose veins disability.  In 
connection with his claim, the RO obtained VA clinical 
records, dated from November to December 2002.  In pertinent 
part, these records show that the veteran reported that he 
experienced occasional swelling of varicosities with pain.  
The veteran was offered support hose.  

In March 2003, the veteran underwent VA medical examination 
which revealed bilateral 2+ pitting edema extending 
approximately 10 centimeters above an elastic sock 
indentation line.  There was also bilateral onychomycosis 
involving all the toes, as well as stasis dermatitis of both 
lower legs.  There were multiple deep purple superficial 
veins of the feet.  The distal toes and feet appeared 
cyanotic.  The veteran reported that he experienced pain 
primarily in the upper medial thigh area.  There were 
extensive varicosities and a varix in the lower medial left 
thigh, which was tortuous.  The veteran also reported 
increased episodes of phlebitis with pain, occurring once 
monthly and lasting approximately one week.  The diagnosis 
was varicose veins with pain, stasis dermatitis and edema.  

In September 2004, the veteran testified at a Board hearing 
in Washington, DC.  At the hearing, he provided credible 
testimony regarding his varicose veins disability, including 
stating that he experienced ulcers on his legs.  

II.  Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2003).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2003).  

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The U.S. Court of Appeals for Veterans Claims (Court) held in 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that 
compensation for service-connected injury is limited to those 
claims which show present disability and held:  "Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance."

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2003). 

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 1991 & Supp. 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

III.  Analysis

Under 38 C.F.R. § 4.104, Diagnostic Code 7120 (2003), a 40 
percent rating is assigned for varicose veins with persistent 
edema and stasis pigmentation or eczema, with or without 
intermittent ulceration.  A 60 percent rating is assigned 
when there is evidence of persistent edema or subcutaneous 
induration, stasis pigmentation or eczema, and persistent 
ulceration.  A 100 percent rating is assigned when there is 
evidence of massive board-like edema with constant pain at 
rest.

Based on the symptoms and clinical findings, and affording 
the veteran the benefit of the doubt, the Board finds that a 
60 percent rating is warranted for varicose veins of the 
right and left legs.  As explained below, the veteran's 
overall disability picture appears to be more consistent with 
the assignment of a 60 percent rating as opposed to the 
currently assigned 40 percent rating.  See 38 C.F.R. § 4.7; 
see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In this case, the medical evidence of record appears to show 
that the veteran's service-connected varicose veins have 
worsened in recent years.  The March 2003 VA medical 
examination shows that the veteran's disability is productive 
of symptoms which include pain, extensive varicosities, 
persistent edema, and stasis dermatitis.  In addition, at his 
September 2004 Board hearing, the veteran gave credible 
testimony to the effect that he experienced periods of 
ulceration.  Taken together, this evidence shows that the 
veteran's overall disability picture more nearly approximates 
that which allows for the assignment of a 60 percent 
disability rating.

The Board finds, however, that the criteria for a 100 percent 
disability rating for varicose veins of the right or left leg 
have not been met, nor does the veteran contend that 100 
percent ratings are warranted.  The evidence contains no 
indication that the veteran's varicose veins are productive 
of massive board-like edema with constant pain at rest.  
Accordingly, the Board finds that the criteria for a 100 
percent rating under the schedular criteria are not met.

The Board has also considered whether an extraschedular 
rating is warranted, but notes that the record contains no 
indication of an exceptional or unusual disability picture, 
nor does the veteran so contend.  The record does not show 
that the veteran has required frequent hospitalizations for 
his varicose veins disability.  In addition, while his 
varicose veins cause him pain and restrict his activity, this 
alone does not present an exceptional or unusual disability 
picture and is not reflective of any factor which takes the 
veteran outside of the norm.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).  For the foregoing reasons, the Board 
finds that an extraschedular rating is not warranted.  

In summary, the Board finds that the criteria for 60 percent 
ratings for the veteran's varicose veins of the right and 
left legs is warranted.  The benefit sought on appeal is 
accordingly granted to that extent.  38 U.S.C. § 5107(b) 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).



ORDER

A 60 percent rating for varicose veins of the right leg is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

A 60 percent rating for varicose veins of the left leg is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.



____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



